Title: From James Madison to Tobias Lear, 26 February 1802
From: Madison, James
To: Lear, Tobias


Sir
Washington, Department of State, February 26th 1802.
Your letter of the 17th January has been received since the date of my last which was on the 8th of the same month, and of which Triplicates were forwarded. I hope the ideas stated in it will enable your discretion to pursue a proper course amid the critical circumstances which surround you. It is particularly the wish of the president that no just ground or specious pretext may be left for complaint or suspicion on the part of the French republic of a want of due respect for its authority in the government of the United States. I repeat this observation because recent conversations with Mr. Pichon have led to positive assurances to him that the conduct of the United States will be guided by a strict conformity to all the legitimate regulations emanating from that authority as well as [to] the friendly relations now subsisting between the two nations and because it is foreseen that the arrival of the armaments and new civil agents from France at St. Domingo will exact from our consuls the utmost circumspection in avoiding both by the places of their residence and their official acts and deportment every equivocal appearance on this subject. It will, as has been already intimated to you, be better to leave the island altogether than to remain under circumstances which might hazard the confidence or good will of the French government. Still, however, if this hazard can be avoided and there be no objection unknown here to your continuance the president retains his opinion that it may be made very beneficial to our commercial rights and interests.
As yet no official information has been received either of the extent of the armament allotted for St. Domingo or of its departure from France. According to very probable accounts it sailed within the month of December and consisted of between 15 and 25 sail of the line and between 20 and 30 thousand troops. You will find in the enclosed paper the views avowed [by] the French government in relation both to the dependence of the island and the condition of the negroes.
Enclosed I send you a commission for yourself and another for Mr. Caldwell issued in consequence of the Senate’s confirmation of your appointments and ⟨also⟩ Mr. Dandridge’s commission for Port Republicain which was omitted in my former letter. The two latter may be delivered or not according as in your opinion circumstances may require or if you should find it necessary you may assign to those gentlemen such appointments in the nature of commercial agencies and in lieu of their commissions as you may think more suitable [to the] posture of affairs.
Reports as you well know have long prevailed that a cession of Louisiana has been made to France by Spain. It is now conjectured by some that a part of the force allotted for St. Domingo is directly or eventually destined to take possession of that territory. Should any discoveries be made by you with respect to either of these points You will be so good as to communicate them and in cypher if the nature of the communication require that precaution.
Tho’ the Consular Act allows but twelve Cents a day to shipwrecked, sick or Captive seamen, other laws have been since passed, from year to year, allowing a Reimbursement to the Consuls who may necessarily exceed that sum. No appropriation for the purpose has been passed for this year, but it is hardly to be doubted that it will be done before the Session closes. I remain, with great consideration, Sir, Your Very Obedt. Servant,
James Madison
It will be proper for yourself and Messs Dandridge and Caldwell to renew your Bonds upon receiving your new Commissions.
Mr Caldwells Commn. will go under another and a separate cover.
 

   RC, three copies (DNA: RG 59, CD, Cap Haitien, vol. 4); letterbook copy (DNA: RG 59, IC, vol. 1). First RC in a clerk’s hand, signed by JM. Second RC is a letterpress copy of first RC. Third RC, in a clerk’s hand, signed by JM, varies slightly (see nn. 2 and 4). Italicized words are those encoded by JM’s clerk and decoded here by the editors using a key from the Lear family papers (owned by Stephen Decatur, Garden City, N.Y., 1958). The coded passages were decoded by Lear in a two-page partial transcript of the letter (DNA: RG 59, CD, Cap Haitien, vol. 4). Letterbook copy not encoded. Words in square brackets were omitted in coding and are supplied from letterbook copy. Enclosures not found.


   See JM to Pichon, 15 Feb. 1802, and n. 1.


   In all three copies of the RC, only “Cal” was encoded for “Caldwell.” In the third RC the clerk skipped a line, omitting the section from this point to “Mr. Dandridge’s”; this section is also missing from Lear’s transcript.


   The preceding paragraph and the postscript are not included in Lear’s transcript.


   The third RC contains a different postscript (in a clerk’s hand): “A duplicate Copy of Mr Caldwell’s Commn. will be sent under another and a separate cover. Duplicate Copies as well as the originals have already been sent of the others. The other enclosure does not go either by this conveyance, having been sent by the others.”

